DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 12, 14-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0289234 to Kumagai in view of Ishida et al. (US Patent No. 5,389,971, hereinafter Ishida).
With respect to Claim 1, Kumagai discloses a photoelectric conversion device (an image device including a photoelectric conversion unit) (Kumagai, Figs. 1-5, 11A-11C, 13-17, ¶0001, ¶0041-¶0079, ¶0099-¶0101, ¶0108-¶0129), comprising a plurality of pixels (21) (Kumagai, Figs. 1-4, ¶0043) each including:
        a photoelectric converter (e.g., PD 31) (Kumagai, Figs. 2-4, ¶0048-¶0049) for accumulating charges generated by photoelectric conversion;
       a transfer transistor (e.g., 34 or 32) (Kumagai, Figs. 2-4, ¶0048, ¶0050-¶0053) for transferring the charges accumulated at the photoelectric converter (e.g., PD 31) to a floating diffusion (e.g., FD 35) or a charge holding part (e.g., memory unit 33); and

       wherein during an accumulation period (e.g., during capturing of a still image, when a reset operation of the photoelectric conversion unit is performed in starting exposure of the pixel, setting the potential of the overflow gate to a high value at the time of exposure of the PD 31) (Kumagai, Fig. 5, ¶0013, ¶0058, ¶0073-¶0078) in which the charges are accumulated at the photoelectric converter (e.g., PD 31), a gate potential of the overflow transistor (e.g., a discharge transistor 39-1/39-2) is set at a potential VofH (e.g., setting the potential of the overflow gate to a high value at the time of exposure of the PD 31) (Kumagai, Fig. 5, ¶0078).
Further, Kumagai does not specifically disclose that (1) in at least some period during a transfer period in which the charges are transferred from the photoelectric converter by the transfer transistor, the gate potential of the overflow transistor is set at a potential VofL that is lower than the potential VofH, and (2) wherein the gate potential of the overflow transistor changes from the potential VofH to the potential VofL in accordance with a potential change of a gate potential of the transfer transistor from a potential VtxL to a potential VtxH that is higher than the potential VtxL.
Regarding (1), Kumagai teaches that during capturing of a still image (Kumagai, Figs. 11A-11C, ¶0100-¶0101), the potential of the photoelectric conversion unit (PD 31) on the overflow drain OFD side is set to any of the three states: at the same level, less, or more than the potential of the photoelectric conversion unit (PD 31) on the memory unit (33) side; further, the pixel (Kumagai, Figs. 11A-11C, ¶0065, ¶0078-¶0079, ¶0090) is configured to transfer charges generated in the PD (31) to the memory unit (33), and to adjust a potential of the overflow gates  (e.g., a discharge transistor 39-1/39-2) so as to suppress aging of the interface state of the overflow gate and to avoid deterioration of the reliability; and to prevent charges from flowing back from the overflow drain (OFD) to the PD (31) to avoid the image quality from being deteriorated.

Regarding (2), Ishida teaches an image sensing imaging device (Ishida, Figs. 3-6, Col. 1, lines 11-14; Col. 2, lines 14-61; Col. 9, lines 51-65; Col. 10, lines 26-62; Col. 11, lines 42-50; Col. 12, lines 53-67; Col. 13, lines 53-67) comprising accumulating means for accumulating electric charges and transferring means for transferring charges by synchronizing signals 1 and 2 such that the charges are quickly transferred to the overflow drain; wherein if potential at the transfer transistor become high 1 =“H” (1  is applied to transfer register RG) that is higher than that of the overflow gate (OFG) and 2 become low, the charges flow to overflow drain; and the operation of the read-out data (Ishida, Figs. 5(f)-5(g), 6, Col. 13, lines 53-67) is performed by applying the high potential to the shift gate (SH) so that accumulated charges are transfer to the transfer register (RG), and by the action of  synchronized signals 1  and 2, the signal charge is transferred and read-out.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the photoelectric conversion device of Kumagai by performing the transfer and read-out operations using synchronizing signals 1  and 2  having respective values high and low as taught by Ishida, wherein a high signal is applied to the transfer gate and a low signal is applied to overflow gate to have the photoelectric conversion device, wherein the gate potential of the overflow transistor changes from the potential VofH to the potential VofL in accordance with a potential change of a gate potential of the transfer transistor from a potential VtxL to a potential VtxH that is higher than the potential VtxL in order to provide accelerated transfer of electric charges, and thus to obtain improved 
Regarding Claim 2, Kumagai in view of Ishida discloses the photoelectric conversion device according to claim 1. Further, Kumagai discloses the photoelectric conversion device, wherein each of the plurality of pixels (21) (Kumagai, Figs. 1-4, ¶0043) further includes an amplifier (e.g., a conversion unit including an amplification transistor 36 and the FD unit 35) (Kumagai, Figs. 1-4, ¶0053, ¶0054) for outputting a signal based on charges, the amplifier including the floating diffusion (e.g., the FD unit 35 and the amplification transistor 36 function as a conversion unit configured to convert charges generated in the PD 31 into a pixel signal of a level in accordance with the charges), and wherein the transfer transistor (e.g., 34/32) is a transistor for transferring the charges accumulated at the photoelectric converter (e.g., PD 31) to the amplifier (the floating diffusion region FD 35 is connected to the gate of the amplification transistor 36) (Kumagai, Figs. 1-4, ¶0052-¶0054).
Regarding Claim 6, Kumagai in view of Ishida discloses the photoelectric conversion device according to claim 1. Further, Kumagai discloses the photoelectric conversion device, wherein each of the plurality of pixels (21) (Kumagai, Figs. 1-4, ¶0043) includes: the photoelectric converter (e.g., PD 31) (Kumagai, Figs. 1-4, ¶0040) for accumulating charges generated by photoelectric conversion; the charge holding part (e.g., the memory unit 33) (Kumagai, Figs. 1-4, ¶0051) for holding charges; an amplifier (e.g., an amplification transistor 36) (Kumagai, Figs. 1-4, ¶0053, ¶0054) for outputting a signal based on charges; the transfer transistor (e.g., 32) (Kumagai, Figs. 1-4, ¶0050) for transferring the charges accumulated at the photoelectric converter to the charge holding part (e.g., 33); and a second transfer transistor (e.g., 34) (Kumagai, Figs. 1-4, ¶0052) for transferring the charges held at the charge holding part (e.g., 33) to the amplifier (e.g., a conversion unit including an amplification transistor 36 and the FD unit 35) (Kumagai, Figs. 1-4, ¶0053, ¶0054).
Regarding Claim 7, Kumagai in view of Ishida discloses the photoelectric conversion device according to claim 6. Further, Kumagai discloses the photoelectric conversion device, wherein during the accumulation period (e.g., during capturing of a still image, the potential of the photoelectric conversion unit PD 31 on the overflow drain OFD side is set to any of the three states, at the same level, less, or more than the potential of the photoelectric conversion unit PD 31 on the memory unit 33 side) (Kumagai, 
Regarding Claim 12, Kumagai in view of Ishida discloses the photoelectric conversion device according to claim 1. Further, Kumagai discloses an photoelectric conversion system (Kumagai, Fig. 1, ¶0041-¶0046), comprising: the photoelectric conversion device according to claim 1; and a signal processor (processing circuit 14) (Kumagai, Fig. 1, ¶0044) for processing a signal outputted from the photoelectric conversion device.
Regarding Claim 14, Kumagai in view of Ishida discloses the photoelectric conversion device according to claim 1. Further, Kumagai discloses the photoelectric conversion device, wherein a gate (e.g., 63-1/63-2) of the overflow transistor (e.g., a discharge transistor 39-1/39-2) (Kumagai, Fig. 4, ¶0057, ¶0061, ¶0062, ¶0069) is positioned between the photoelectric converter (e.g., PD 31) and a drain (e.g., OFD connected to the N-type region 57) of the overflow transistor in planar view.
Regarding Claim 15, Kumagai in view of Ishida discloses the photoelectric conversion device according to claim 1. Further, Kumagai does not specifically disclose that a gate potential of the transfer transistor during an ON state is higher than a gate potential of the overflow transistor during an ON state, wherein the gate potential of the overflow transistor during an ON state is higher than a gate potential of the transfer transistor during an OFF state, and wherein the gate potential of the transfer transistor during an OFF state higher than a gate potential of the overflow transistor during an OFF state.
However, Kumagai teaches that during capturing of a still image (Kumagai, Figs. 11A-11C, ¶0100-¶0101), the potential of the photoelectric conversion unit (PD 31) on the overflow drain OFD side is set to any of the three states: at the same level, less, or more than the potential of the photoelectric conversion unit (PD 31) on the memory unit (33) side; further, the potential of the first transfer transistor (Kumagai, Fig. 5, ¶0076, ¶0078) is higher than the potential of the overflow transistor (e.g., OFG1) and the potential of the second transfer transistor is less than the potential of the overflow transistor (e.g., OFG1); the pixel is configured to transfer charges generated in the PD (31) to the memory unit (33), and to adjust a potential of the overflow gates  (e.g., a discharge transistor 39-1/39-2) so as to suppress aging of the interface state of the overflow gate and to avoid deterioration of the reliability; and to prevent 
 Thus, a person of ordinary skill in the art would recognize that during capturing of an image of Kumagai, the charges are accumulated at the photoelectric converter, and the transfers transistors are in an OFF state, and by setting the potential of the overflow gates to a value (e.g., as in Fig. 5 of Kumagai), the gate potential of the transfer transistor during an OFF state would be higher than a gate potential of the overflow transistor; and by adjusting a potential of the overflow gates  (e.g., a discharge transistor 39-1/39-2) to a high value (as in Fig. 11C of Kumagai), the gate potential of the overflow transistor during an ON state would be higher than a gate potential of the transfer transistor during an OFF state.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the photoelectric conversion device of Kumagai/Ishida by adjusting a potential of the overflow gates with respect to the potential of the transfer transistor in the driving method of Kumagai to have the photoelectric conversion device, wherein a gate potential of the transfer transistor during an ON state is higher than a gate potential of the overflow transistor during an ON state, wherein the gate potential of the overflow transistor during an ON state is higher than a gate potential of the transfer transistor during an OFF state, and wherein the gate potential of the transfer transistor during an OFF state higher than a gate potential of the overflow transistor during an OFF state in order to provide improved driving method for capturing images and to suppress aging of the interface state of the overflow gate, to avoid deterioration of the reliability, and to prevent charges from flowing back from the overflow drain to the photoelectric conversion unit to avoid the image quality from being deteriorated (Kumagai, ¶0001, ¶0011, ¶0016, ¶0065, ¶0078-¶0079, ¶0090).
Regarding Claim 16, Kumagai in view of Ishida discloses the photoelectric conversion device according to claim 1. Further, Kumagai does not specifically disclose that the gate potential of the overflow transistor changes from the potential VofL to the potential VofH in accordance with a potential change of the gate potential of the transfer transistor from the potential VtxH to the potential VtxL. However, Ishida teaches an image sensing imaging device (Ishida, Figs. 3-6, Col. 1, lines 11-14; Col. 2, lines 14-61; Col. 9, lines 51-65; Col. 10, lines 26-62; Col. 11, lines 42-50; Col. 12, lines 53-67; Col. 13, lines 53-67) comprising accumulating means for accumulating electric charges and transferring means for 1  and 2 such that the charges are quickly transferred to the overflow drain; wherein the operation of the read-out data (Ishida, Figs. 5(f)-5(g), 6, Col. 13, lines 53-67) is performed by applying the signal pulse so that with the high potential of the shift gate (SH), accumulated charges are transfer to the transfer register (RG), and the potential of the shift gate (SH) changes from high to low; by the action of  synchronized signals 1  and 2, the signal charge is transferred and read-out.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the photoelectric conversion device of Kumagai/Ishida by performing the transfer and read-out operations using synchronizing signals 1  and 2 having respective values high and low as taught by Ishida, wherein a signal pulse from high to low values is applied to the transfer gate and a synchronized signal pulse from low to high values is applied to overflow gate to have the photoelectric conversion device, wherein the gate potential of the overflow transistor changes from the potential VofL to the potential VofH in accordance with a potential change of the gate potential of the transfer transistor from the potential VtxH to the potential VtxL in order to provide accelerated transfer of electric charges, and thus to obtain improved image sensing imaging device (Ishida, Col. 1, lines 11-14; Col. 2, lines 14-61; Col. 9, lines 51-65; Col. 10, lines 26-62).
Regarding Claim 17, Kumagai in view of Ishida discloses the photoelectric conversion device according to claim 1. Further, Kumagai does not specifically disclose that the potential VtxH is higher than the potential VofH. However, Ishida teaches an image sensing imaging device (Ishida, Figs. 3-6, Col. 1, lines 11-14; Col. 2, lines 14-61; Col. 9, lines 51-65; Col. 10, lines 26-62; Col. 11, lines 42-50; Col. 12, lines 53-67; Col. 13, lines 53-67) comprising accumulating means for accumulating electric charges and transferring means for transferring charges by synchronizing signals 1  and 2 such that during the operation of the read-out data (Ishida, Fig. 5(g), 6, Col. 13, lines 53-67), the potential of the shift gate (SH)  is high to transfer accumulated charges to the transfer register (RG), and is higher than a potential of the overflow gate (OG).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the photoelectric conversion device of Kumagai/Ishida by performing the transfer and read-out operations using synchronizing signals 1  and 2 having respective values high and .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0289234 to Kumagai in view of Ishida (US Patent No. 5,389,971) as applied to claim 6, and further in view of Lee et al. (US 2007/0215970, hereinafter Lee).
Regarding Claim 9, Kumagai in view of Ishida discloses the photoelectric conversion device according to claim 6. Further, Kumagai does not specifically disclose that of the plurality of pixels, two of the pixels share the overflow transistor. However, Lee teaches forming a CMOS image sensor (Lee, Figs. 2B, 7A-7B, ¶0007, ¶0013, ¶0071-¶0074, ¶0125-¶0130) comprising an overflow transistor (e.g., 170) so as to effectively discharge excessive electrical charges generated at the charge unit through the overflow transistor (e.g., 170) so that operation of a CMOS image sensor is stabilized; specifically, an improved layout of the pixel array include an overflow transistor (670) shared by two adjacent pixels. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the photoelectric conversion device of Kumagai/Ishida by forming the overflow transistor between two pixels as taught by Lee to have the photoelectric conversion device, wherein of the plurality of pixels, two of the pixels share the overflow transistor in order to provide improved CMOS pixel array capable of effectively discharge excessive electrical charges to stabilize operation of a CMOS image sensor and with improved layout of pixels (Lee, ¶0007, ¶0013, ¶0074, ¶0130).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0289234 to Kumagai in view of Ishida (US Patent No. 5,389,971) as applied to claim 1, and further in view of Suda (US 2009/0009655) and Doi et al. (US 2014/0117486, hereinafter Doi).
Regarding Claim 13, Kumagai in view of Ishida discloses the photoelectric conversion device according to claim 1. Further, Kumagai discloses a processing device (processing circuit 14) (Kumagai, Fig. 1, ¶0044) for acquiring information from a signal outputted from the photoelectric conversion device, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the photoelectric conversion device of Kumagai/Ishida by an imaging apparatus as a camera capable of recording moving images as taught by Suda, wherein solid-state imaging apparatus comprises charge storing/transferring/reading units having CMOS structure and is useful in a vehicle-mounted camera as taught by Doi to have a moving body, comprising: the photoelectric conversion device according to claim 1; 2610183914US01 a moving device; a processing device for acquiring information from a signal outputted from the photoelectric conversion device; and a processing device for controlling the moving device based on the information in order to provide improved imaging apparatus capable of recording moving images with controlled imaging resolution, frame rate, and image signal read method; and vehicle-mounted camera having improved image quality of images (Lee, ¶0009, ¶0021, ¶0026; Doi, ¶0014-¶0015, ¶0106, ¶0113).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-7, 9, and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891